DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 is currently dependent from itself.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the 
Claim 5 is also rejected under 35 USC 112(d) due to being dependent from claim 4.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,518,284. Although the claims at issue are not identical, they are not patentably distinct from each other because the features of claims 1 and 2 are taught in claim 1 of US Pat No 10,518,284, while the features of claim 3 are taught in claim 2, the features of claim 4 are taught in claim 3, the features of claim 5 are taught in claim 4 and the features of claim 6 are taught in claim 5.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 3-5 rejected under 35 U.S.C. 103 as being unpatentable over Erceg (US Pat No 1,707,630) in view of Doyle et al. (US Pub No 2007/0108230 A1).
Re claim 1, Erceg shows an interactive liquid spraying system, which comprises:
a fluid source (p. 1, lines 42-44) adapted for containing a quantity of spraying liquid;
a flow conduit (15) connected to the fluid source;
a nozzle body (10) connected to the flow conduit and including a nozzle outlet (11), the nozzle body comprising:
a flow control opening (14) in the nozzle body;
a flow control feature (19) adjustably received in the flow control opening and configured for adjusting a passage of liquid through the flow control opening;
an orifice opening (13) in said nozzle body located downstream from said flow control opening;
an orifice shape feature (18) adjustably received in the orifice opening, said orifice shape feature configured for adjusting a passage of liquid through said orifice opening; and
at least one actuator (31) connected to said flow control feature and said orifice shape feature, the at least one actuator configured to move said flow control feature (19) and said orifice shape feature (18) to adjust a spray pattern from the nozzle outlet (11), wherein the spray pattern is adjusted by extending said flow control feature (19) in said flow control opening (14) while extending said orifice shape feature (18) in said orifice opening (13), or the spray pattern is adjusted by retracting said flow control feature (19) from said flow control opening (14) while retracting said orifice shape feature (18) from said orifice opening (13).

However, Doyle et al. show a spraying system including a fluid source containing a quantity of spraying liquid, a pump with an inlet connected to the fluid source, a flow conduit connected to the pump, and a nozzle body connected to the flow conduit (paragraph 0023).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the faucet of Erceg connected to a pump as taught by Doyle et al. to move a selected product through the system (Doyle – paragraph 0023).
Re claim 3, Erceg as modified by Doyle et al. show a flow modulator (Erceg – 24) connected to said flow conduit (Erceg – 15) and configured for modulating a fluid flow through said nozzle body.
Re claim 4, Erceg as modified by Doyle et al. show an output orifice modulator (Erceg – 27) in said nozzle body, said output orifice modulator (Erceg – 27) configured for adjusting said orifice opening (Erceg – 13) with said at least one actuator (Erceg – 31).
Re claim 5, Erceg as modified by Doyle et al. show a fluid inlet (Erceg – 16) connected to said flow conduit (Erceg – 15) and said nozzle body (Erceg – 10); and said fluid inlet mounting said at least one actuator and said flow control feature (p. 1, lines 42-44).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Erceg (US Pat No 1,707,630) in view of Doyle et al. (US Pub No 2007/0108230 A1) and further in view of Gardos (US Pat No 7,225,946 B2).
Re claim 2, Erceg as modified by Doyle et al. disclose all aspects of the claimed invention but do not teach an input pressure sensor connected to said flow conduit;
a flow sensor connected to said flow conduit:
a microprocessor connected to said input pressure sensor, said flow sensor and said at least one actuator; and 

However, Gardos shows a liquid spraying system including an input pressure sensor (Fig. 1, 13/14) connected to a flow conduit, a flow sensor (34/35) connected to the flow conduit; a microprocessor (1) connected to said input pressure sensor (13/14), said flow sensor (34/35) and said at least one actuator; and said microprocessor being programmed for actuating at least one actuator (20/21) in response to a predetermined fluid pressure and flow conditions sensed by said input pressure sensor and said flow sensor respectively.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to program a microprocessor to actuate the at least one actuator, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Erceg (US Pat No 1,707,630) in view of Doyle et al. (US Pub No 2007/0108230 A1) and further in view of Strelioff et al. (US Pat No 6,834,223 B2).
Re claim 6, Erceg as modified by Doyle et al. disclose all aspects of the claimed invention including said flow conduit including an enlarged section (Erceg – 32) located between said pump (Doyle – paragraph 0023) and said nozzle body (Erceg – 10).
Erceg as modified by Doyle et al. does not teach an ultrasonic transducer mounted on said conduit enlarged section;
an ultrasonic receiver mounted on said conduit enlarged section and oriented to receive ultrasonic transmissions from said ultrasonic transducer, said ultrasonic receiver configured for generating signals representing fluid flow in said conduit enlarged section; and

However, Strelioff et al. disclose an ultrasonic transducer; an ultrasonic receiver oriented to receive ultrasonic transmissions from said ultrasonic transducer, said ultrasonic receiver configured for generating signals representing fluid flow; and a microprocessor connected to said ultrasonic receiver and programmed for controlling said spraying system in response to said fluid flow representative signals (col. 5, lines 60-67 through col. 6, lines 1-2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to program a microprocessor to control the spraying system based on ultrasonic signals, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752